Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sharon Thomas appeals the district court’s grant of summary judgment to the defendants upon finding Thomas’ claims barred by res judicata. We have reviewed the record and find no reversible error. Accordingly, we grant Thomas leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Thomas v. Orange Cnty. Gov’t, No. 1:10—cv-00078-CCE-LPA (M.D.N.C. Mar. 17, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.